Per Curiam.

The petitioner could not do duty in both companies, for he might have been warned to appear at the same time in each. The statute makes provision for discharging a private upon the application of the captain of a company of artillery, but says nothing about an application of the captain of a standing company ; but the prohibition against enlisting men in a company of artillery, when by m.eans of it the standing " company to which they belong would be reduced to a less number than sixty-four privates, is so express, that the brigadier-general must have power to restore them upon the application of the captain ot the standing company. The rights of the officers as between themselves cannot be presumed to be known by the private, and if he is enrolled in the standing company and warned, and actually does duty in it, tho is sufficient to protect him

Writ of certiorari awarded.